DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Jonsson et al. (US 20140064392 A1, hereinafter "Jonsson")
Goransson et al. (US 20130195032 A1, hereinafter “Goransson”)
Beluri et al. (US 20100239040 A1, hereinafter “Beluri”)

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas E. Watson on January 20, 2022.
8. (Currently Amended) The device of claim 1, wherein the operations further comprise:
determining a lowest signal-to-noise plus interference ratio associated with the group of layers; and
determining the first modulation index based on the lowest signal-to-noise plus interference ratio.
20. (Currently Amended) A non-transitory machine-readable medium according to claim 19, wherein the operations further comprise:
determining a lowest signal-to-noise plus interference ratio associated with the multiple layer; and determining the first modulation index based on the lowest signal-to- noise plus interference ratio.





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13 and 19:
Jonsson teaches a device (Jonsson [0008], fig. 1, where Johnson discloses a network with communication devices or transceivers), comprising: 
a processor (Jonsson [0023], [0222] fig.2, where Jonsson discloses the wireless devices/transceivers may include processor); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Jonsson [0065], [0222] where Jonsson teaches a memory coupled to the processor containing executable instruction), comprising: 
determining a first modulation index and a second modulation index for a code rate of a downlink data transmission to be sent to the device by network equipment using multiple layers in accordance with using a multiple-input and multiple-output communication protocol (Jonsson [0066], [0073]-[0075], fig. 4 element (405) where Jonsson teaches a modulator for modulating each transport block based on the channel state information for the layers in the MIMO system);
determining mapping information for the code rate that maps the modulation indexes to respective channel layers of the channel layers (Jonsson [0066], [0073]-[0075], fig. 4 element (407); and 
(Jonsson [0188]).
Johnson fails to explicitly teach mapping a first pair comprising the first modulation index and the code rate to a first subset of layers of the multiple layers;
mapping a second pair comprising the second modulation index and the code rate to a second subset of layers of the multiple layers;
However, Beluri in the same line of endeavor teaches a communication system wherein a first transport block (TB1) is mapped to a first layer based on the signal to interference plus noise ratio (SINR or SNR since the interference can be considered part of the noise) and/or Modulation and coding scheme MCS. for example, a first portion of TB1 is mapped to a first layer with higher MCS and/or lower SINR and a second portion of TB1 may be mapped to a second layer with  lower MCS and/or higher SINR and Vice versa ( Beluri [0091]-[0100], figs. 14-28 and corresponding paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to divide a codeword into two sub-codewords and assigned to a layer based on their code rate modulation scheme and/or SINR or channel quality of each layer, in order to increase throughput, flexible bandwidth and or to transmit both uplink data and control channels simultaneously.
Jonsson in view or Beluri fails to explicitly teach sending recommendation information to the network equipment identifying the first modulation index, the second modulation index, the first pair, the second pair, the first subset of layers to which the first pair is mapped, and the second subset of layers to which the second pair is mapped; and

 However, Goransson in the same line of endeavored teaches sending and RBS in a downlink control channel that include index signal information to indicate to a particular UE what coding rate and/or modulation order is being used in the downlink transmission. The particular combination of the coding rate and modulation order are sent via the index signal and where the index is transmitted to the receiver in a downlink scheduling message (Goransson [0015]-[0016], [0035]-[0037], [0056]).
Therefore, taking the teachings of Jonsson, Beluri and Goransson as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to send the information regarding the code rate, the modulation index and mapping, and the scheduling of a particular messages, in order for the UE can determine coding rate, the modulation, mapping used or to use to properly and efficiently communicate with the other devices.
However, the combination of the prior arts fails to teach the claim invention in combination as amended in the amendment filed on 11/12/2021. Therefore claims 1-20 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 19, 2022